 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11   CHARLES FRANCIS GOODS,                         )   Case No.: 1:19-cv-0663-DAD- JLT
                                                    )
12                  Plaintiff,                      )   ORDER TO SHOW CAUSE WHY THE ACTION
                                                    )   SHOULD NOT BE DISMISSED FOR PLAINTIFF’S
13          v.                                      )   FAILURE TO COMPLY WITH THE COURT’S
                                                    )   ORDER AND FAILURE TO PROSECUTE
14   BAKERSFIELD POLICE DEPT., et al.,              )
                                                    )
15                  Defendants.                     )
                                                    )
16                                                  )

17          Charles Francis Goods asserts the Bakersfield Police Department and an unidentified police
18   officer are liable for a violation of the First Amendment and a “treat to safety.” (Doc. 1) On May 23,
19   2019, the Court determined Plaintiff failed to clearly identify the cause of action upon which he seeks
20   to proceed or allege facts sufficient for the Court to find he stated a cognizable claim. (Doc. 3)
21   Therefore, Plaintiff’s complaint was dismissed with leave to amend, within thirty days of the date of
22   service of the Court’s order. (Id. at 7) To date, Plaintiff has not filed an amended complaint.
23          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a
24   party to comply with . . . any order of the Court may be grounds for the imposition by the Court of any
25   and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District courts have
26   inherent power to control their dockets,” and in exercising that power, a court may impose sanctions
27   including dismissal of an action. Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831
28   (9th Cir. 1986). A court may dismiss an action with prejudice, based on a party’s failure to prosecute

                                                         1
 1   an action or failure to obey a court order, or failure to comply with local rules. See, e.g. Ferdik v.

 2   Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order

 3   requiring amendment of complaint); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987)

 4   (dismissal for failure to comply with a court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th

 5   Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

 6          Accordingly, Plaintiff is ORDERED to show cause within fourteen days of the date of

 7   service of this order why the action should not be dismissed for the failure comply with the Court’s

 8   order and failure to prosecute, or in the alternative, to file an amended complaint.

 9
10   IT IS SO ORDERED.

11      Dated:     June 27, 2019                                /s/ Jennifer L. Thurston
12                                                       UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
